Bijur, J.
The issues of fact having been found in plaintiff’s favor the only question presented by this appeal is whether the contract of sale on which plaintiff sued was invalidated by non-compliance with the Statute of Frauds. It need not be decided whether there was such an “ acceptance ” of the goods as to remove the case from the statute because in my opinion the memorandum ivas ‘ ‘ signed by the party to be charged or his agent in that behalf ” as required by the Personal Property Laiv, section 85.
It is conceded that at the time of the purchase either the defendant or his fully authorized agent delivered to plaintiff a bill which contained the full description *506and price of the goods sold under the printed name of defendant, and which was filled out at their direction on the typewriter, describing the goods as “ sold to L. G. Gangel [plaintiff’s assignor] New York City.”
The statute as it now reads requires only a signature and not a subscription to the memorandum. It lias been held for years in England under a similar statute .that the name of the party to be charged, printed upon a bill or similar instrument, which inscription is at the time of the sale “ appropriated ” or “ assigned ” by the party to this particular transaction, is a sufficient signature. Saunderson v. Jackson, 3 Esp. 180 (1799), (Lord Eldon), frequently cited with approval, as for example in Schneider v. Norris, 2 Maulé & S. 286 (1814), (Lord Ellenborough); Evans v. Hoare, 1 Q. B. 593, 596 (1892); Hucklesby v. Hook, 82 L. T. 117 (1900). See also James v. Patten, 6 N. Y. 15; Goldowitz v. Kupfer & Co., 80 Misc. Rep. 487.
Order reversed and verdict reinstated, with costs to appellant.
Guy and Mullah, JJ., concur.
Order reversed, with costs to appellant.